UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4734



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

EDWARD HARING,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:07-cr-00061-JCC)


Submitted:   January 31, 2008                 Decided:   June 4, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H. Pratt,
Research and Writing Attorney, Alexandria, Virginia, for Appellant.
Chuck Rosenberg, United States Attorney, Morton J. Posner, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward Haring appeals from his sentence of concurrent

fifteen-month prison terms imposed by the district court following

Haring’s guilty plea to two counts of making a false statement to

a federally licensed firearms dealer, in violation of 18 U.S.C.

§ 922(a)(6) (2000).         On appeal, Haring challenges the district

court’s denial of a reduction in his sentence under U.S. Sentencing

Guidelines Manual (“USSG”) § 2K2.1(b)(2) (2000), and claims that

his criminal history was overstated, resulting in a sentence

greater than necessary to meet the purposes of sentencing.                      We

affirm.

            Section 2K2.1(b)(2) of the Guidelines provides for a

reduction in sentence when the firearms in question are possessed

by a disqualified person “solely for lawful sporting purposes or

collection.” Haring bears the burden of proving by a preponderance

of the evidence that he is entitled to a specified sentencing

reduction, and we review the court’s determination for clear error.

United States v. Abdi, 342 F.3d 313, 317 (4th Cir. 2003).                       We
conclude    that   the   district   court    did   not    err    in   denying    a

§ 2K2.1(b)(2) reduction in sentence.

            Haring also argues that his sentence was unreasonable

because his guideline range overstated his criminal history and was

otherwise     greater    than   necessary    to    meet    the    purposes      of

sentencing.    Under USSG § 4A1.3(b)(1), a sentencing court has the

discretion    to   impose   a   sentence    departing     downward     from   the

criminal history category if “reliable information indicates that

                                    - 2 -
the   defendant’s   criminal     history     category   substantially     over-

represents the seriousness of the defendant’s criminal history or

the likelihood that the defendant will commit other crimes.”                  The

decision not to grant a downward departure is not reviewable unless

the court was under the mistaken impression that it lacked the

authority to depart. United States v. Matthews, 209 F.3d 338, 352-

53 (4th Cir. 2000); see also United States v. Cooper, 437 F.3d 324,

333 (3d Cir. 2006) (collecting cases declining to review district

court’s decision not to depart, even after United States v. Booker,

543 U.S. 220 (2005)).     Thus, absent an unconstitutional motive or

a mistaken view that it lacked the authority to depart, neither of

which was present here, a court retains unfettered discretion to

determine whether to depart.        United States v. Bayerle, 898 F.2d
28, 30-31 (4th Cir. 1990).

           Haring’s argument that his sentence was unreasonable

because it was greater than necessary to meet the purposes of

sentencing also fails.     This court reviews the sentence imposed by

the   district   court   for   reasonableness,       applying    an   abuse    of
discretion standard.      Gall v. United States, 128 S. Ct. 586, 597
(2007).    When sentencing a defendant, a district court must: (1)

properly calculate the guideline range; (2) determine whether a

sentence within that range serves the factors set out in 18

U.S.C.A.   §   3553(a)   (West    2000   &   Supp.   2007);     (3)   implement

mandatory statutory limitations; and (4) explain its reasons for

selecting a sentence. United States v. Green, 436 F.3d 449, 455-56

(4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).               In the Fourth


                                    - 3 -
Circuit,   a   sentence     within    a   correctly   calculated   advisory

guideline range is presumptively reasonable.               United States v.

Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006); see also Rita v. United States, 127 S. Ct. 2456, 2462-

69 (2007) (upholding presumption of reasonableness for within-

guidelines sentence).       This presumption can only be rebutted by

showing that the sentence is unreasonable when measured against the

§ 3553(a) factors.   United States v. Montes-Pineda, 445 F.3d 375,

379 (4th Cir. 2006), cert. denied, 127 S. Ct. 3044 (2007).           Guided

by these standards, we find that Haring’s sentence was reasonable.

           For the foregoing reasons, we affirm.           We dispense with

oral   argument   because    the     facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                     - 4 -